MEMORANDUM OF DECISION ON DEFENDANT’S MOTION TO DISMISS
GUERNSEY, Chief Judge.
The Plaintiff has appealed from the decision of the Office of the Director of Regulation regarding his gaming license. The Defendant has moved to dismiss the appeal on grounds that the same was not filed within 20 days of the mailing or hand delivery of the final agency decision, as required by MTC Sec. 3-224(c).
This case is somewhat unusual in that the decision from which the appeal was taken consists of two separate orders. After the initial hearing on May 18, 2007, the Hearing Officer, in his initial decision, allowed the Plaintiff to retain his gaming license subject to four specific conditions:
1. Proof of enrollment at a drug rehabilitation counseling center. This must be received by June 20, 2007; and
2. A letter from a counselor at such center outlining the program’s length of time and frequency of meetings. This must be received by June 20, 2007; and
3. Proof of the court’s disposition of his case as soon as it is concluded. Appellant is also required to notify MTGC of status of case upon receipt of this Notice of Decision; and
4. Proof of successful completion of the drug rehabilitation/counseling classes as soon as it is concluded.
The failure to provide any one of these items on a timely basis would result in a revocation of the Plaintiffs license, as would failure to complete the rehabilitation/counseling class. This order was dated June 6, 2007 and mailed to the Plaintiff on June 8, 2007.
The second order, and the one from which this appeal is taken, consists of a letter dated July 9, 2007, informing the Plaintiff that he had failed to comply with three of the four requirements set forth in the earlier decision, and that his license was revoked. This order was hand delivered to the Plaintiff on July 13, 2007, as appears from the certification on record. On August 14, 2007, the instant appeal was filed.
The limited waiver of sovereign immunity contained in MTC Sec. 3-223 requires strict compliance with the time periods imposed by MTC Sec. 3-224(c). Hu v. Office of the Director of Regulation, 2 G.D.R. 112, 6 Am. Tribal Law 513, 2005 *447WL 6238987 (2005). It has long been recognized by this Court that “[t]ime limitations set forth in limited waivers of sovereign immunity are jurisdictional and non-waivable.” Id., citing Long v. Mohegan Tribal Gaming Authority, Et Al., 1 G.D.R. 5, 8, 1 Am. Tribal Law 544 (1997).
In the instant case, an appeal pursuant to MTC Sec. 3-224(c) could be filed no later than August 2, 2007. Defendant’s Motion to Dismiss is therefore granted.